DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
Response to Remarks:
Applicant’s arguments regarding claim 1 (amendment pages 7-8) state that nowhere does Wright teach or suggest “a plurality of visual representations…” that make it possible to open a picture taking application directly from “…a native interface of the image capture device” with any of a plurality of picture taking and sharing attributes.  The applicant’s arguments further state that Wright only discloses opening a picture taking application and then choosing a set of pictures taking and/or sharing attributes.  The examiner respectfully disagrees.  Wright discloses that at step 101 a camera application is invoked.  Importantly, Wright discloses that if the device 10 is a dedicated camera device, invoking the camera application is automatic when the camera is switched on (paragraph 45).  Thereafter, at step 102 an image capture screen with multiple shutter buttons is displayed and at step 103 a user make a selection of a desired shutter button (paragraphs 45-47).  Therefore, the examiner maintains that the Wright reference discloses all of the limitations of amendment claim 1 including placing a plurality of visual representations on a native interface of an image capturing device and selecting by a user of one of the visual representations with a first gesture on the native interface to open an image capturing application on the image capture device with respect to a preset set of attributes associated with the visual representations. 
Applicant’s arguments regarding claims 2, 4-8 and 11 (amendment page 8) are the same as the arguments regarding claim 1 above and therefore the response give above also applies to claims 2, 4-8 and 11.
Applicant’s arguments regarding claims 3, 9-10, 12-18 and 22-25 (amendment pages 9-10) are the same as the arguments regarding claim 1 above and therefore the response give above also applies to claims 3, 9-10, 12-18 and 22-25.
Applicant’s arguments regarding claim 11 (amendment pages 10-11) state that the amended claims recite “an album view of said respective memory destination in response to a second gesture by said user on said user interface.”  Thus, by a simple gesture a user can open the shared album of pictures to which he is currently sharing images.  Applicant’s arguments further state that this is in contrast to the Wright reference that includes a folder window wherein a user must select a folder to see pictures wherein the folders are not necessarily related to the album to which pictures are currently being sent.  The examiner respectfully disagrees.  First, the examiner notes that amended claim 11 does not specifically disclose that “by a simple gesture a user can open the shared album of pictures to which he is currently sharing images”.  Wright discloses that for each preset set of attributes the automatic processing includes saving the image to a respective memory destination (separate folders/albums), the method further comprising: switching between a camera view configured for the capturing of the image (image capture interface/viewfinder displays live view images) (paragraph 45) and an album view of the respective memory destination in response to a second gesture (folder view displaying folders of images are also displayed and albums/folders are scrollable by using touch gestures to select/display additional folders) (figure 5; paragraph 62).  Therefore, the examiner maintains that the Wright reference discloses all of the limitations of amended claim 11.
Applicant’s arguments with respect to claims 4, 19-21 and 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 11 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. US 2017/0310888.

	Re claim 1, Wright discloses a method of capturing images comprising: supplying on a first image capture device a plurality of visual representations, each said visual representation associated with a preset set of attributes for image capture and sharing (a plurality of shutter buttons are displayed and each button is associated with a set of attributes) (paragraphs 45-46); placing said plurality of visual representations on a native interface of the image capture device (step 102 display image capture screen with multiple shutter buttons with associated attributes; if the device 10 is a dedicated camera device, invoking the camera application is automatic when the camera is switched on) (figure 4; paragraphs 45-47); selecting by a user of one of said visual representations with a first gesture on said native interface to open an image capturing application on said image capture device with a respective set the preset set of attributes associated with the one or the visual representations (step 103 user selects a desired shutter button to capture images and process them in accordance with the attributes pertaining to the selected shutter button) (paragraph 47); and capturing an image by said user with said image capturing application with said respective set of said attributes (a user takes an image by selecting the displayed shutter button associated with a desired set of attributes) (figures 4-9; paragraphs 47-77); and automatically the image according to said respective set of said attributes of said one of said visual representations (captured images are processed according to attributes associated with an actuated folder button) (paragraphs 47, 55, 63).

	Re claim 2, Wright further discloses modifying by the user of the attributes associated with at least one of said visual representations (a user may toggle attribute sets on and off as active image capture folders) (paragraph 53).

	Re claim 5, Wright further discloses processing an existing image according to said attributes including; associating said existing image with said one visual representation associated with a preset sharing group; and automatically processing the image according to said respective set of said attributes of said one of said visual representation (a designated folder may include sharing attributes that dictate whether images can be viewed by or shared with others) (paragraphs 49-52, 63).

	Re claim 6, Wright further discloses detecting at least one attribute selected from a content and a context of the image and suggesting to the user the visual representation based on the detecting (folders are created to pertain to particular people and events to allow a user to easily identify folders to select) (figures 5, 10; paragraphs 62-64, 80).

	Re claim 7, Wright further discloses creating a new visual representation; and associating a new set of attributes with the new visual representation (folders are created to pertain to particular people and events to allow a user to easily identify folders to select) (figures 5, 10; paragraphs 62-64, 80).

	Re claim 8, Wright further discloses selecting a second representation of the plurality of visual representations and processing and storing a second copy of the image in accordance with a second protocol associated with the second representation (different attribute sets may contain common attributes and specify whether images are shared or not shared) (paragraphs 56, 79-80).

	Re claim 11, Wright further discloses that for each preset set of attributes the automatic processing includes saving the image to a respective memory destination(album/folder), the method further comprising: switching between a camera view configured for the capturing of the image (image capture interface/viewfinder displays live view images) (paragraph 45) and an album view of the respective memory destination in response to a second gesture (folder view displaying folders of images are also displayed and albums/folders are scrollable by using touch gestures to select/display additional folders) (figure 5; paragraph 62).

	Re claim 28, Wright further discloses viewing images made with preset set of attributes on an image album by a second gesture on the native interface (a specific folder may be selected by a user and the contents/images 71 of the folder may be displayed) (figures 6-7; paragraphs 63-67).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. US 2017/0310888 in view of Jung et al. US 2008/0106621.

Re claim 3, Wright discloses all of the limitations of claim 1 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose sharing by a user of a respective set of attributes with another user; placing on a second native interface of a second image capture device a user interface with a selectable representation associated with a respective set of the attributes; selecting a selectable representation of the second image capturing device with said first gesture on the second native interface to open an image capturing application on the second image capture device with the preset set of attributes associated with the one of the visual representations capturing another image by the another user with said respective set of the attributes; and automatically processing another image according to the respective set of the attributes of the selected one visual representation.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  Specifically, Jung discloses sharing by a user of a respective set of attributes with another user; placing on a second native interface of a second image capture device a user interface with a selectable representation associated with a respective set of the attributes (each shared image device 101 has a user interface which a user may operate to designate attributes for image capture) (paragraph 46); selecting a selectable representation of the second image capturing device with said first gesture on the second native interface to open an image capturing application on the second image capture device with the preset set of attributes associated with the one of the visual representations capturing another image by the another user with said respective set of the attributes; and automatically processing another image according to the respective set of the attributes of the selected one visual representation (the peripheral imaging devices 101 in the sharing system allow a user of any device to instruct image capturing by applying a gesture (eg. Touch) on the user interface) (paragraphs 7, 48, 142-143).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging system that includes a plurality of sharing devices that can instruct image capturing and share the captured images with other sharing devices as disclosed by the Jung reference in the method of capturing images disclosed by the Wright reference.  Doing so would provide a means for allowing a user of an imaging device to easily instruct an image capturing having a desired set of attributes and to also easily transmit the captured images to a connected remote sharing device.

Re claim 9, Wright discloses all of the limitations of claim 1 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose that the image capturing and processing protocol adds promotional content to an image.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  In addition, Jung discloses that the shared imaging devices (101) may designate attributes such as promotions/coupons to be shared together with images (paragraph 80).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging system that includes a plurality of sharing devices that can designate attributes such as promotions/coupons to be shared together with images as disclosed by the Jung reference in the method of capturing images disclosed by the Wright reference.  Doing so would provide a means for easily providing advertisements to users of devices as they are viewing captured image content.

Re claim 10, Wright discloses all of the limitations of claim 1 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose that the image capturing and processing protocol adds promotional content to an album.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  In addition, Jung discloses that the shared imaging devices (101) may designate attributes such as promotions/coupons to be shared together with images/image albums (paragraph 80).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging system that includes a plurality of sharing devices that can designate attributes such as promotions/coupons to be shared together with images as disclosed by the Jung reference in the method of capturing images disclosed by the Wright reference.  Doing so would provide a means for easily providing advertisements to users of devices as they are viewing captured image content.

Re claim 12, Wright discloses a method of creating an image album for an event comprising: distributing a quick access interface and an associated image capture and processing protocol to a plurality of attendees of the event (users attending an event such as a wedding may download a designated wedding image album to their personal device) (paragraphs 92-97); and displaying said quick access interface on a native user interface of a personal image capturing device of each of the plurality of attendees activating said protocol by a first gesture on said native user interface by each of said plurality of attendees (step 102 display image capture screen with multiple shutter buttons with associated attributes; if the device 10 is a dedicated camera device, invoking the camera application is automatic when the camera is switched on) (figure 4; paragraphs 45-47) (a user of a device may select an album by making a touch gesture) (figure 5; paragraphs 62-63).  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose employing a protocol to capture an image and send it to the image album by each of the plurality of attendees and storing a respective image from each of the users with the protocol on a shared storage location.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  Specifically, Jung discloses employing a protocol to capture an image and send it to the image album by each of the plurality of attendees and storing a respective image from each of the users with the protocol on a shared storage location (images captured during a sharing session are shared and stored with other connected shared imaging devices 101) (paragraphs 46, 143, 160-161, 184, 190-191).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging system that includes a plurality of sharing devices that can instruct image capturing and share the captured images with other sharing devices as disclosed by the Jung reference in the method of capturing images disclosed by the Wright reference.  Doing so would provide a means for allowing a user of an imaging device to easily instruct an image capturing having a desired set of attributes and to also easily transmit the captured images to a connected remote sharing device and store the images.

Re claims 13-15, Wright further discloses that the sharing is provided by supplying a link such as a computer readable link or a broadcasting link over a local network to each of a plurality of attendees (a wedding album may be shared via an internet cloud directory, a social media site or downloaded directly by guest devices) (paragraphs 92-97).  In addition, Jung further discloses that the sharing is provided by supplying a link such as a computer readable link or a broadcasting link over a local network to each of a plurality of attendees (communication links 104 including a wireless, infrared, wired, or physical contact link may be used for device communication) (paragraph 87).

Re claim 16, the combination of the Wright and Jung references discloses all of the limitations of claim 12 above.  However, although the combination discloses all of the above limitations it fails to specifically disclose that the image capturing and processing protocol adds promotional content to an image.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  In addition, Jung discloses that the shared imaging devices (101) may designate attributes such as promotions/coupons to be shared together with images (paragraph 80).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the specific teaching of a plurality of sharing devices that can designate attributes such as promotions/coupons to be shared together with images as disclosed by the Jung reference in the method of capturing images disclosed by the combination of the Wright and Jung references.  Doing so would provide a means for easily providing advertisements to users of devices as they are viewing captured image content.

Re claim 17, the combination of the Wright and Jung references discloses all of the limitations of claim 12 above.  However, although the combination discloses all of the above limitations it fails to specifically disclose offering promotional content to users sharing images over the shared storage location.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  In addition, Jung discloses that the shared imaging devices (101) may designate attributes such as promotions/coupons to be shared together with images (paragraph 80).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the specific teaching of a plurality of sharing devices that can designate attributes such as promotions/coupons to be shared together with images as disclosed by the Jung reference in the method of capturing images disclosed by the combination of the Wright and Jung references.  Doing so would provide a means for easily providing advertisements to users of devices as they are viewing captured image content.

Re claim 18, Wright further discloses selecting a second representation of the plurality of visual representations and processing and storing a second copy of the image in accordance with a second protocol associated with the second representation (different attribute sets may contain common attributes and specify whether images are shared or not shared) (paragraphs 56, 79-80).


Claims 4, 19-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. US 2017/0310888 in view of Sanders et al. US 2013/0332856.

Re claim 4, Wright discloses all of the limitations of claim 1 above including sharing captured images with a preset sharing group (a designated folder may include sharing attributes that dictate whether images can be viewed by or shared with others) (paragraphs 49-52, 63).  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose warning a member of the group before an image is deleted.
However, Sanders discloses that it is well known in the art for an imaging system to include the teaching of providing a warning to a member of a group that is sharing images between devices before an image is deleted (paragraphs 217-221; figure 17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging system that includes the teaching of a providing a warning to a member of a group that is sharing images before an image is deleted as disclosed by the Sanders reference in the method of capturing images disclosed by the Wright reference.  Doing so would provide a means for allowing a user of an imaging device that is sharing images to be made aware that an image to be deleted will be deleted from all shared devices prior to instructing that the image is deleted.

Re claim 19, Wright discloses a system for taking photos (camera 10) comprising: an image capturing device (image sensor 35) (figures 1-3; paragraphs 32-35); a processor (31) receiving an image from said image capturing device (35); and a memory (data storage 34) controlled by the processor (31) storing a plurality of sets of preset attributes and associated visual representations (a plurality of shutter buttons are displayed and each button is associated with a set of attributes) (paragraphs 45-46); a user interface for controlling the processor by selecting one or more of said visual representations to apply the set of attributes to associate with the image captured by the image capturing device (a user takes an image by selecting the displayed shutter button associated with a desired set of attributes and captured images are processed according to attributes associated with an actuated folder button) (figures 4-9; paragraphs 47-77).  In addition, Wright further discloses that the set of attributes includes instructions defining how to share the image with a group of users (sharing attributes) (paragraph 50).  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose that the processor is further configured to send a warning to at least one member of the group before deleting an image in accordance with instructions from another member of the group.
However, Sanders discloses that it is well known in the art for an imaging system to include the teaching of providing a warning to a member of a group that is sharing images between devices before an image is deleted (paragraphs 217-221; figure 17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging system that includes the teaching of a providing a warning to a member of a group that is sharing images before an image is deleted as disclosed by the Sanders reference in the method of capturing images disclosed by the Wright reference.  Doing so would provide a means for allowing a user of an imaging device that is sharing images to be made aware that an image to be deleted will be deleted from all shared devices prior to instructing that the image is deleted.

	Re claims 20-21, Wright further discloses at least two memory destinations wherein each set of attributes defines which of the at least two memory destinations to store said image, wherein at least one of the two memories is a shared memory (recorded images may be recorded in folders on the capturing device or in folders on other devices and the memories/folders may be shared as they can store images from multiple devices depending on the sharing settings) (paragraphs 49-58).

	Re claim 26, Wright further discloses that each set of attributes includes instructions to store the image in the memory destination (recorded images may be recorded in folders on the capturing device or in folders on other devices and the memories/folders may be shared as they can store images from multiple devices depending on the sharing settings) (paragraphs 49-58) and the processor is further configured to switch between a camera view of the image capturing device (image capture interface/viewfinder displays live view images) (paragraph 45) and an album view of the memory destination in response to a gesture on the user interface (folder view displaying folders of images are also displayed) (figure 5; paragraph 62).


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. US 2017/0310888 in view of Sanders et al. US 2013/0332856 and further in view of Jung et al. US 2008/0106621.

Re claim 24, the combination of Wright and Sanders discloses all of the limitations of claim 19 above.  However, although the combination discloses all of the above limitations it fails to specifically disclose a data communication interface connected to a network and a network protocol for sending data over the network to another image captured device and wherein the processor is further configured for sending a set of attributes to another image capturing device over a network.
However, Jung discloses that it is well known in the art for an imaging system to include a plurality of shared imaging devices (101) that can share and store images with each other.  Specifically, Jung discloses a data communication interface connected to a network and a network protocol for sending data over the network to another image captured device and wherein the processor is further configured for sending a set of attributes to another image capturing device over a network (shared image devices 101 can be configurable in a variety of configurations including network protocols for sending data over the network) (paragraphs 46, 56, 67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging system that includes a plurality of sharing devices that are connectable over a network using a specified network protocol and that can instruct image capturing and share the captured images with other sharing devices as disclosed by the Jung reference in the method of capturing images disclosed by the Wright and Sanders references.  Doing so would provide a means for allowing a user of an imaging device to easily instruct an image capturing having a desired set of attributes and to also easily transmit the captured images to a connected remote sharing device.

Re claim 25, Wright further discloses that the network includes a social network and wherein the processor is configured for sharing a set of attributes over the social network (multiple captured photos may be shared on a social networking site) (paragraphs 85, 96).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. US 2017/0310888 in view of Yi et al. US 2014/0071323.

Re claim 27, the Wrignt reference discloses all of the limitations of claim 5 above.  However, although the Wright reference discloses all of the above limitations it fails to specifically disclose that processing of the existing image is initiated by a user dragging and dropping an icon associated with the existing image into an icon, the visual representation on the native interface.
However, Yi discloses that it is well known in the art for an imaging system to include a native user interface that enables a user to drag a thumbnail image to a location of a soft button on a display so that a controller 180 applies a function corresponding to the soft button to the image (figures 6-7; paragraphs 93-97).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an imaging system including a user interface including a drag and drop operation allowing a user to drag and drop an icon of an image onto another icon to perform image processing operations on the selected image as disclosed by the Yi reference in the method of capturing images disclosed by the Wright reference.  Doing so would provide a means for allowing a user of an imaging device to easily instruct an image processing operation to be performed by dragging and dropping a desired image to be processed to a certain image processing icon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699